Title: To George Washington from James Tilton, 20 January 1784
From: Tilton, James
To: Washington, George



Sir,
Annapolis [Md.] 20th Jany 1784.

It was with pleasure I received your communication of the 28 December 1783, appointing the city of Philadelphia to be the place for the general meeting of the society of Cincinnati, on the first monday in may next, agreeably to the original institution.

I am convinced, sir, you may rely on the punctual attendance of the delegates of the delaware state society. It was not without mature deliberation in several meetings, that the officers of the delaware line entered into the association, and not before they had considered the objects of it as laudable, and the means of attainment as adequate to the ends proposed. I know therefore the delegates will consider themselves as inexcuseable for the least neglect. I have written a notification to Major James Moore (late Captn Moore) who is one of the two appointed to represent our little society. He is a man of excellent character and can attend without inconveniency. And having myself the honor to be the other representative, I shall be ambitious to attend the first general meeting. I have the honor to be, sir, with all the respect that I ought, Your most obt servt

James Tilton

